Citation Nr: 1414724	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected disc bulge L4-5 and L5-S1, status-post lumbosacral strain (hereinafter, "lumbar spine disorder").

2.  Entitlement to rating in excess of 10 percent for service-connected left knee chondromalacia patella (hereinafter, "left knee disorder").

3.  Entitlement to a rating in excess of 10 percent for service-connected bilateral plantar fasciitis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988, and from March 1995 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2008 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In April 2008, the RO addressed the lumbar spine disorder, left knee disorder, and bilateral plantar fasciitis claims.  Thereafter, in the February 2012 decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for hypoglycemia.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects the Veteran had requested a videoconference hearing in conjunction with this appeal, and that such a hearing was scheduled for January 2014.  A notation in the record reflects the Veteran canceled this hearing.  However, a review of the statement submitted by the Veteran approximately 4 days prior to the scheduled hearing date reflects that she requested the hearing to be rescheduled, as additional evidence relevant to her case (identified as "DBQ's") would not be ready until after the scheduled hearing.  

Nothing in the record available for the Board's review, to include the Virtual VA/VBMS system, reflects any action was taken to reschedule the Veteran for a new videoconference.  Such hearings must be scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704.  Therefore, a remand is required in this case to satisfy the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Please take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board in accordance with her request. The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


